Name: 85/302/EEC: Commission Decision of 23 May 1985 approving an amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  farming systems;  regions of EU Member States
 Date Published: 1985-06-13

 Avis juridique important|31985D030285/302/EEC: Commission Decision of 23 May 1985 approving an amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81 (Only the English text is authentic) Official Journal L 154 , 13/06/1985 P. 0053 - 0053*****COMMISSION DECISION of 23 May 1985 approving an amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, pursuant to Council Regulation (EEC) No 1942/81 (Only the English text is authentic) (85/302/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1942/81 of 30 June 1981 for the stimulation of agricultural development in the less-favoured areas of Northern Ireland (1), and in particular Article 3 (2) thereof, Whereas the Government of the United Kingdom forwarded, on 7 January 1985, an amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland; Whereas the said programme as amended comprises all the particulars, provisions and measures listed in Article 2 of Regulation (EEC) No 1942/81 which ensure that the objectives of the said Regulation may be achieved; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme for the stimulation of agricultural development in the less-favoured areas of Northern Ireland, forwarded by the Government of the United Kingdom pursuant to Regulation (EEC) No 1942/81 on 7 January 1985, is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 23 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 17.